In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1489V
                                      Filed: August 30, 2018
                                       Not to be Published

*************************************
ELMER J. GEORGE, Executor of the            *
Estate of JAMES C. MCMURTRY,                *
Deceased,                                   *
                                            *                 Influenza vaccine; Table Guillain-
              Petitioner,                   *                 Barré syndrome (“GBS”);
                                            *                 respondent agrees compensation is
 v.                                         *                 appropriate
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Joseph H. Mattingly, III, Lebanon, KY, for petitioner.
Colleen C. Hartley, Washington, DC, for respondent.

MILLMAN, Special Master

                                   RULING ON ENTITLEMENT1

        On October 10, 2017, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that influenza (“flu”) vaccine administered
on September 18, 2009 caused Mr. James C. McMurtry Guillain-Barré syndrome (“GBS”). Pet.
at ¶¶ 2 5. Petitioner claims that Mr. McMurtry succumbed to complications arising from GBS.
Pet. Preamble. Mr. McMurtry died on November 25, 2009.


1 Because this unpublished ruling on entitlement contains a reasoned explanation for the special master’s
action in this case, the special master intends to post this unpublished ruling on entitlement on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they
contain trade secrets or commercial or financial information that is privileged and confidential, or medical
or similar information whose disclosure would constitute a clearly unwarranted invasion of privacy.
When such a ruling on entitlement is filed, petitioner has 14 days to identify and move to redact such
information prior to the document’s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
        On August 30, 2018, respondent filed a Rule 4(c) Report stating “petitioner has satisfied
all legal prerequisites for compensation under the Act” and “this case is appropriate for
compensation under the terms of the Act.” Resp’t’s Rep. at 2, 5. Respondent recommends
further proceedings to determine damages. Id. at 6.

       This case is now in damages.

       By October 30, 2018, petitioner shall file (1) documents listed on page 5 of respondent’s
Rule 4(c) Report to determining appropriate damages and (2) a status report stating how the
settlement negotiations are proceeding.


IT IS SO ORDERED.

Dated: August 30, 2018                                       s/ Laura D. Millman
                                                              Laura D. Millman
                                                                Special Master




                                                2